 1                                                         HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
      MARTHILDE BRZYCKI,
 9                                                        NO. 2:18-cv-01582-MJP
                                     Plaintiff,
10                                                        STIPULATION AND ORDER TO
             v.                                           AMEND CAPTION
11
      HARBORVIEW MEDICAL CENTER, and                      NOTE ON MOTION CALENDAR:
12    UNIVERSITY OF WASHINGTON,                           April 9, 2020
13                                   Defendants.
14

15
                                              STIPULATION
16

17          This case arises out of Harborview Medical Center, a public hospital owned by King
18   County. Pursuant to state law and agreement, the University of Washington operates and
19   manages Harborview. While Plaintiff Marthilde Brzycki worked at Harborview Medical
20   Center, she was employed by the University of Washington. In order to avoid juror confusion
21   when the case is called, the parties to this action stipulate to the entry of an Order amending the
22   caption to remove Harborview Medical Center as a named defendant.
23   ///
24   ///
25   ///
26   ///



      STIPULATION AND ORDER TO AMEND CAPTION - 1
      Case No. 2:18-cv-01582-MJP
 1   The new caption will read:

 2

 3   MARTHILDE BRZYCKI,

 4                  Plaintiff,

 5          vs.

 6   UNIVERSITY OF WASHINGTON,

 7                  Defendant.

 8

 9

10   Stipulation dated this 9th day of April, 2020.

11
     SUMMIT LAW GROUP, PLLC                           FRANK FREED SUBIT & THOMAS LLP
12   Attorneys for Defendant                          Attorneys for Plaintiff
13
     By s/ Seth J. Berntsen                           By s/ Christie J. Fix (with permission)
14   Seth J. Berntsen, WSBA #30327                    Christie J. Fix, WSBA #40801
     Hathaway Burden, WSBA #52970                     Sean M. Phelan, WSBA #27866
15   SUMMIT LAW GROUP                                 FRANK FREED SUBIT & THOMAS LLP
     315 Fifth Avenue S, Suite 1000                   705 Second Avenue, #1200
16   Seattle, WA 98104                                Seattle, WA 98104
     (206) 676-7000                                   (206) 682-6711
17   SethB@summitlaw.com                              cfix@frankfreed.com
18   HathawayB@summitlaw.com                          sphelan@frankfreed.com

19

20

21

22

23

24

25

26



      STIPULATION AND ORDER TO AMEND CAPTION - 2
      Case No. 2:18-cv-01582-MJP
 1                                        ORDER
 2
          IT IS SO ORDERED this _9th_ day of __April__, 2020.
 3

 4

 5

 6

 7
                                           A
                                           Marsha J. Pechman
 8                                         United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER TO AMEND CAPTION - 3
     Case No. 2:18-cv-01582-MJP
 1                                      CERTIFICATE OF SERVICE

 2          I, Dominique Barrientes, hereby certify that on April 9, 2020, I electronically filed the

 3   foregoing STIPULATION AND ORDER TO AMEND CAPTION with the Clerk of the Court

 4   using the CM/ECF system which will send notification of such filing to the following:

 5            Christie J. Fix
              FRANK FREED SUBIT & THOMAS LLP
 6
              705 Second Avenue, #1200
 7            Seattle, WA 98104
              (206) 682-6711
 8            cfix@frankfreed.com
              jlarm-bazzill@frankfreed.com
 9            Attorneys for Plaintiff
10
            SIGNED this 9th day of April 2020 at Seattle, Washington.
11

12                                                        s/Dominique Barrientes
                                                          Dominique Barrientes, Legal Assistant
13                                                        SUMMIT LAW GROUP
                                                          315 Fifth Avenue S, Suite 1000
14                                                        Seattle, WA 98104
                                                          (206) 676-7000
15                                                        SethB@summitlaw.com
16

17

18

19

20

21

22

23

24

25

26



      STIPULATION AND ORDER TO AMEND CAPTION - 4
      Case No. 2:18-cv-01582-MJP
